Allen, J.
The plaintiff received the note in suit from the payee in payment of a precedent debt, but surrendered no security or evidence of indebtedness, and parted with no value. The indebtedness of the payee and indorser to the plaintiff was a simple contract indebtedness for a wagon sold and delivered for an agreed price and was not evidenced by any writing or written acknowledgment, and there was, therefore, nothing to surrender or cancel. The case is squarely and precisely within the uniform decisions in this state, from Coddington agt. Bay (20 J. R., 637), to Weaver agt. Barden (49 N. Y., 287). The plaintiff was not a bona fide holder of the note for value, and it was, therefore, subject, in his hands, to all the defenses, legal and equitable, which existed agaipst it in the hands of the original payee.
The judgment must be reversed and a new trial granted.
All, concur.